Case 1:19-cv-05569-PKC-VMS Document 74-1 Filed 11/10/20 Page 1 of 3 PagelD #: 1284

EXHIBIT VP1

EXHIBIT VP1
1235

iMessage
:30 PM

May 8, 2019, 2

i Peete ae oor ra
rea ae ene ees
eee ee ecm ead ‘

+
QO
®
CS
oO
oO
9
+
oO
N
cab)
CS
©
oO
oO
N
ew
oO
a
—.
a
a
TC
&
re
i
st
NM
c
®
=
5
oO
oO
QA
Y”)
=
7
O
<
or
o
co
LO
LO
9°
>
2
oO
a

lra heaston’s Arrest

Case 1

 
Case 1:19-cv-05569-PKC-VMS Document 74-1 Filed 11/10/20 Page 3 of 3 PagelD #: 1286
UCT SI, ZUTY, Z-U4 PMI

Nov 1, 2019, 1:34 PM

43” inch Samsung smart Tv
Spectrum cable boxes

Leather Burgundy love seat
Leather Burgundy sofa

4 -6 boxes of kids/adult clothes
Cosmetics/Medicines/

Cleaning products

2 Twin bed mattress/box
springs

Small RCA stereo system with 3
speakers /Sub woofer

7-10 pair of sneakers (in a big
black bag )

Shades /blinds

Tool box /power drill

Area rug

Other miscellaneous items not
in complete thought. What
ever | or my wife think of we will
add

 
